UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7031


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

AVERY WHEELER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:05-cr-00113-WDK-JEB-1; 2:05-mj-00464-MSD)


Submitted:   December 7, 2011               Decided:   December 15, 2011


Before KING and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Avery Wheeler, Appellant        Pro Se.        Laura Marie Everhart,
Assistant United  States        Attorney,    Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Avery        Wheeler    seeks       to    appeal        the    district      court’s

order    denying           his      Fed.     R.        Civ.     P.      60(b)       motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge      issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of      appealability            will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on     the    merits,       a     prisoner         satisfies       this    standard      by

demonstrating         that       reasonable           jurists     would       find       that    the

district      court’s        assessment       of       the    constitutional            claims    is

debatable     or      wrong.         Slack    v.       McDaniel,        529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,          and    that       the    motion     states      a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the    record      and

conclude      that     Wheeler       has     not       made     the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3